Citation Nr: 1121799	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for multilevel degenerative disc disease of the lumbar spine (previously shown as low back condition).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred multilevel degenerative disc disease of the lumbar spine in service, that this condition manifested to a compensable degree within the first post-service year or that it is otherwise attributable to service.  


CONCLUSION OF LAW

Multilevel degenerative disc disease of the lumbar spine was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2008.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the etiology of her claimed disability.  In furtherance of assisting her substantiate her claim, VA requested private records on her behalf, but notably received negative responses to its requests, particularly from St. Croix Chiropractic and Virginia Hospital.  As these records are unavailable, no further notice or development is necessary in this regard.  38 C.F.R. § 3.159(c)(1).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for certain disabilities, including arthritis, if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Facts

A review of the Veteran's service treatment records discloses a complaint of back pain in January 1976.  At this time, a history of contemporaneous chiropractic treatment was noted, and a low back strain was assessed.

In February 1976 the Veteran presented a the health clinic with a complaint of severe sacroiliac pain.  At this time, she reported having had chronic back pain that became worse that day when she was swabbing the floor.  She was tender at L5-S1.  X-rays of the lumbar spine were within normal limits.  

At discharge, the Veteran's spine and musculoskeletal system were normal upon clinical evaluation.  See November 1976 report of medical examination.  The Veteran's report of medical history at discharge shows that she initially checked "yes" with respect to having had recurrent back pain, but later amended this acknowledgment by striking out "yes" and checking "no."  The examiner found the Veteran to be in fair health, but noted morning stomach pains and medications for headaches.  See November 1976 report of medical history.  The Veteran served as an auto mechanic.  See DD Form 214.

In support of her claim, the Veteran submitted records from the Midwest Spine Institute.  A March 2003 record notes that the Veteran first reported to this provider at the request of the Veteran's physical therapist, in regards to complaints of low back pain, right lower leg pain from the knee to the foot and left hip numbness over the past 3 days.  At this time, the Veteran related that 4 years prior she had been rear ended in a motor vehicle accident, with a history of low back pain and exacerbations following that incident.  Mechanical low back pain secondary to multiple level degenerative disc disease and numbness and tingling of the toes were assessed at this time.  Subsequent records note similar impressions.

In furtherance of substantiating her claim, VA assisted the Veteran in obtaining private medical records from the Truhlsen Chiropractic & Spinal Injury Clinics (Truhlsen).  An early October 2005 record of an office visit notes that the Veteran then presented to the office for "the first time," although it was noted that she "was doing excellent since [Dr. Truhlsen] saw her last."  She was prescribed chiropractic treatment.

A June 2006 office visit record from Truhlsen notes that the Veteran tried riding a horse recently, but that her low back condition had worsened.  An office visit record dated later in June 2006 notes that the Veteran "really exacerbated" her low back, when she tried to push an engine across a floor.  

An August 2006 Truhlsen note documents that the Veteran had had significant improvement, up until a week prior when she aggravated her low back.  At that time the Veteran injured her back when her horse pushed her and she fell on a metal tire rim.  

In December 2008 the Veteran sought treatment at Tuhlsen with complaints of, inter alia, low back and left buttock/posterior leg radiating pain after a fall on some ice.  A late December 2008 note documents continued chiropractic treatment.  

Of record is an August 2008 letter from the Veteran's husband.  In this letter, he states that prior to his and the Veteran's marriage, they were both in the U.S. Marine Corps and that he was aware of her having had back problems in, and ever since, service.  He noted that the Veteran  served as a mechanic, which involved lifting, squatting and carrying significant weight.  He recalled that the Veteran was in pain and that she sought chiropractic treatment during service, although that care was off-base.  

In furtherance of substantiating her claim, the Veteran was provided a VA examination in February 2009.  The report of this examination notes that the claims file and medical records were reviewed.  At this time, the Veteran reported that she had no specific in-service injury, but thought that she developed back pain related to general heavy lifting and heavy work as a mechanic in the military.  She related a history of having experienced back pain with pain in to the legs in service, but could not recall if she had had pain in both legs.  She recalled having been treated in service, as well has having sought chiropractic treatment from a private provider at that time.  She denied having then had any numbness, tingling, weakness or problems with bowel or bladder control.  She reported that her pain became more continuous during her military career.  She also offered a history of having developed back pain following pregnancy in 1980, with associated chiropractic treatment following delivery of her baby.

The examiner noted the Veteran's in-service and post-service history, particularly as outlined herein above.  At this time, the Veteran reported chronic ongoing moderate back pain, described as dull and achy, and aggravated by activity.  She also described a history of radiation of pain into her right leg and toes with increased activity.  She offered a history of urinary symptoms for the last 10 years, with frequency, nocturnal dribbling and stress incontinence with cough and sneeze.  

X-rays taken at the time of the examination showed degenerative disc disease most notable at the L5-5 and L5-S1.  The examiner diagnosed lumbar spine degenerative disc disease, multilevel.  The examiner concluded that this condition was not caused by or the result of activities during military service.  The examiner explained that although the Veteran had back pain during service, she had had no back care for several years following military service with exacerbation of pain during pregnancy.  The examiner also noted that the Veteran had had additional intervening injuries.  Accordingly, the examiner concluded that there was no link between service and the Veteran's current back pain.  

In an April 2009 Notice of Disagreement (NOD) the Veteran asked that a Decision Review Officer (DRO) consider the fact that her service treatment records reflected treatment for back pain during service.  She noted that the RO highlighted the fact that she checked "no" to having had recurrent back pain at discharge on her report of medical history.  She explained that she had initially checked "yes" in this regard, but had amended her response to "no" because she was told that she would have had to remain in service longer in order to have the condition evaluated.  She also questioned that even if she had no real chronic pain at discharge, how that could mean that her in-service history of back pain did not later manifest as a chronic condition.  

In a December 2009 statement the Veteran related her continued disagreement with VA's denial of her claim.  She particularly questioned the sufficiency of the February 2009 examination report and requested that she be provided another, more in-depth, examination.  

In September 2010 the Veteran was again afforded a VA examination, based upon a full review of the claims file.  The report of this examination notes the Veteran's in-service history of back pain, as well as her post-service history in this regard, in detail.  This history is outlined above.  At this time the Veteran reported that she had been seeing a chiropractor "on and off" since 1979.

Examination at this time resulted in a diagnosis of lumbar degenerative disc disease.  The examiner noted that the Veteran sustained a lumbar strain while in service, which is typically a self-limiting condition that does not result in an ongoing, chronic condition.  The examiner explained further that the Veteran also had mechanical low back pain in service, which predominantly involves the muscles, tendons and ligaments of the low back, which also was a typically self-limiting condition.  The examiner noted that the Veteran's husband's description of back pain in service was consistent with symptomatology of low back pain.  The examiner explained that although the Veteran reported subjective complaints of ongoing low back pain while in the military, that did not automatically infer the presence of a pathologic process because pain can be present without pathology.  In this regard, the examiner highlighted that in-service X-rays showed no evidence of degenerative disc disease and that a significant percentage of the population over age 40, without back complaints, will have degenerative disc changes as the result of the normal aging process, most of which are seen at the L5-S1 level.  In the Veteran's case the degenerative changes were most predominant at the L4-5 and L5-S1 level.  

The examiner stated that history of lumbar strain or mechanical low back pain does not result in a progression to degenerative disc disease and concluded that there was no objective evidence of a pathologic low back condition while in the military, particularly based on the factors and rationale outlined above.  Accordingly, the examiner concluded that this condition was not a result of events that occurred in service.


Analysis

The Veteran claims that she developed a low back condition in service.  She notes that she has had chiropractic care for her back since service.  

Initially, the Board notes that service connection on a presumptive basis cannot be established.  The Board acknowledges the Veteran's complaints of back pain since her discharge from service.  However, in the absence of any evidence, particularly X-rays, dated within the first post-service year, it is impossible for the Board to ascertain whether arthritis of the low back manifested to a compensable degree within the applicable timeframe.  Accordingly, the presumptive regulations are not for application.

Resolution of the present claim depends largely on the weight to be afforded the lay statements regarding in-service symptoms and the continuity thereof.  In this regard, the Board points out that the Veteran and her husband are competent to describe symptomatology, such as back pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, the Board has considered the fact that the service treatment records document complaints of back pain in 1976 and that the Veteran now relates a history of continuing back pain and pperiodic chiropractic treatment since that time.  However, the Board is troubled by inconsistencies in the history provided by the Veteran over the years.  For example, in March 2003, the Veteran reported a history of back pain and exacerbations following an automobile accident in approximately 1999.  The Board finds this inconsistency particularly significant because statements offered during the course of receiving treatment, and prior to filing a claim for compensation, are generally more credible than those offered directly to VA after filing a claim for monetary benefits because it is in the claimant's interest to be especially truthful to a treating physician.  

However, there remain inconsistencies even after filing her claim.  In particular, during her initial VA examination, she appeared to suggest that her back pain because "more continuous" during service, which required treatment by a chiropractor, but then she acknowledged receiving no further treatment until she became pregnant and "developed" back pain.  The Board believes that this history suggests that her back pain in service resolved, and that she experienced no further complaints until her pregnancy four years later.  This is consistent with statements made at the most recent VA examination wherein the Veteran again offered a history of chiropractic treatment going back only to 1979 and not to her approximate date of discharge.  Thus, despite statements by the Veteran and her husband suggesting that her back pain remained present since service, statements made directly to health care specialists suggest that her back pain disappeared for a substantial period of time after service only to return during her pregnancy.  Furthermore, statements made during her May 2003 exam suggest that her current complaints actually date only to a 1999 accident.  

It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Accordingly, because the Veteran's and her husband's contentions of recurrent back pain since service are contradicted by her own statements to health care providers, the Board affords the lay statements by the Veteran and her husband little weight.  Id.

As the Board has afforded the Veteran's reported history little weight, the claim must be resolved on the remaining evidence of record, particularly the negative VA opinions as these are the only pieces of evidence to otherwise address the etiology of the Veteran's low back disability.  The February 2009 opinion noted a history of numerous post-service injuries and that the Veteran had no back care for several years following service, until her 1980 pregnancy.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The September 2010 opinion noted that the Veteran's in-service complaints were related to a lumbar strain and mechanical low back pain, which were typically self-limiting conditions, and that there was no evidence of degenerative disc disease in the service treatment records.  It also highlighted the fact that the Veteran's degenerative disc disease was a typical result of the normal aging process.  These opinions, taken as a whole, attribute the Veteran's low back disability to post-service events and the natural effects of aging and speak against any relationship of any such disability to the Veteran's documented in-service complaints of back pain.  Accordingly, as the VA opinions are negative and contain substantial medical rationale, the preponderance of the evidence is against the claim and it must, therefore, be denied.  Gilbert, supra.

Furthermore, the Board notes in passing that, even if the history provided by the Veteran and her husband of regular back pain since service were taken as credible, the preponderance of the evidence would remain against the claim in light of the September 2010 VA opinion.  As noted, the VA examiner explained that the Veteran's husband's description of back pain in service was consistent with symptomatology of low back pain.  The examiner explained that although the Veteran reported subjective complaints of ongoing low back pain while in the military, that did not automatically infer the presence of a pathologic process because pain can be present without pathology.  In this regard, the examiner highlighted that in-service X-rays showed no evidence of degenerative disc disease and that a significant percentage of the population over age 40, without back complaints, will have degenerative disc changes as the result of the normal aging process.  

In essence, even if the assertion of continuity of symptomatology after service was deemed credible, the Veteran and her spouse are not necessarily competent to link that symptomatology to a specific underlying disability.  In this instance, the Veteran and her husband as a lay people have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as linking a specific underlying disability of the spine to her symptoms in service, or her alleged continuous symptoms after service.  Thus, the Board places more weight on the opinion of the VA examiner who accepted that she had a lumbar strain and mechanical back pain in service, but nevertheless provided ample rationale as to why such problems are unlikely to be related to her current degenerative disc disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, 

In summary, the Board concludes that the preponderance of the evidence is against finding a link between her current disability and her military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for multilevel degenerative disc disease of the lumbar spine (previously shown as low back condition) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


